EXHIBIT 99.1 EXETER RESOURCE CORPORATION AMENDED NI 43- THE CASPICHE PROJECT ATACAMA REGION, CHILE Effective Date: April 30, 2014 Amendment and Restated Date – 19 December 2014 Prepared By: Alquimia Conceptos S.A NCL Ingeniería y Construcción Spa (NCL) Carlos Guzmán, Mining Eng., FAusIMM. Leticia Conca, Mining Eng., SMEMember of Chilean Mining Commission Rick Adams, BSc, MAIG. Prepared For: Exeter Resource Corporation. CERTIFICATE OF QUALIFIED PERSON Carlos Guzmán General del Canto 235 Providencia, Santiago, Chile Telephone: (56 2) 2651-0800 Fax: (56 2) 2651-0890 cguzman@ncl.cl I, Carlos Guzmán do hereby certify that: 1. I am Principal and Project Director with the firm NCL Ingeniería y Construcción SpA., Santiago, Chile. My address is General del Canto 235, Providencia, Santiago Chile. 2. This certificate applies to the Technical Report titled "Amended NI 43-101 Technical Report on the Caspiche Project, Atacama Region, Chile", Date effective April 30, 2014, prepared for Exeter Resource Corporation. (the "Technical Report"). 3. I am a Graduate of the Universidad de Chile and hold a Mining Engineer title (1995). 4. I am a practicing Mining Engineer and a Fellow Member of the Australasian Institute of Mining and Metallurgy (FAusIMM, N° 229036); and a Registered Member of the Chilean Mining Commission (0119). 5. I have worked as a mining engineer for a total of 19 years. My relevant experience for the purpose of the Technical Report is: · Review and report as a consultant on numerous exploration, mining operation and projects around the world for due diligence and regulatory requirements. · I have extensive experience in mining engineering. I have worked on mining engineering assignments. 6. I have read the definition of “qualified person” set out in National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and confirm that by reason of my education, affiliation with a professional association (as defined in NI 43-101) and past relevant work experience, I fulfill the requirements to be a “qualified person” for the purposes of NI 43-101. 7. I am responsible for the preparation of Items 15 and 16 and portions of items 1, 21, 22, 24, 25 and 26 that are directly relevant to those items of the “Amended NI 43-101 Technical Report on the Caspiche Project, Atacama Region, Chile", Date effective April 30, 2014. 8. I am independent of Exeter Resource Corporation. 9. I have had prior involvement with the Caspiche Project. I have been fully responsible for the Technical Report (NI 43-101) of the Prefeasibility Study for the Caspiche Project, Region III, Chile, for Exeter Resource Corporation, effective January 16th, 2012. On April 12th, 2011, I completed a personal inspection of the Caspiche Project. I have read NI 43-101 and the Technical Report has been prepared in compliance with NI 43-101. As of the effective date of the Technical Report, to the best of my knowledge, information and belief, the Technical Report contains all scientific and technical information that is required to be disclosed to make the Technical Report not misleading. Dated this December 19, 2014. Carlos Guzmán Carlos Guzmán Mining Engineer, FAusIMM (229036) Registered Member of the Chilean Mining Commission (0119) CERTIFICATE OF QUALIFIED PERSON Alonso de Córdova 5710, Office 404, Las Condes, Santiago, Chile Telephone: +56 (2) 2351 7700 Fax: +56 (2) 2351 7702 lconca@alquim.cl I, Leticia Conca do hereby certify that: 1. I am General Manager of Alquimia Conceptos S.A., a minerals processing consultant and engineering company, of Santiago, Chile. My address is Alonso de Córdova 5710, Office 404, Las Condes, Santiago, Chile. 2. This certificate applies to the Technical Report titled "Amended NI 43-101 Technical Report on the Caspiche Project, Atacama Region, Chile", Date effective April 30, 2014", prepared for Exeter Resource Corporation. (the "Technical Report"). 3. I graduated with a Bachelor of Science degree in Civil Mining Engineering from the Universidad de Chile, Santiago, Chile, in 1976 and a Civil Mining Engineer degree in 1993. 4. I am a practicing Mining Engineer and a Registered Member of the Chilean Mining Commission. 5. I have worked as a mining engineer for a total of 38 years. My relevant experience for the purposes of the Technical Report is: · Review and report as a consultant on numerous mining operation and projects around the world for due diligence and regulatory requirements. · Pre-feasibility and Feasibility Study work on several copper porphyry projects. 6. I have read the definition of “qualified person” set out in National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and confirm that by reason of my education, affiliation with a professional association (as defined in NI 43-101) and past relevant work experience, I fulfill the requirements to be a “qualified person” for the purposes of NI 43-101. 7. I am responsible for the preparation of Items 2, 3, 13, 17, 18, 19, 20, 22 and 27, and portions of Items 1, 21, 24, 25 and 26 of the “Amended NI 43-101 Technical Report on the Caspiche Project, Atacama Region, Chile", Date effective April 30, 2014. I am responsible for the compilation of information and preparation of the overall Report. Significant contributions were also received from Cube and NCL. 8. I am independent of Exeter Resource Corporation. 9. I have had no prior involvement with the Caspiche Project. On October 23rd, 2013, I completed a personal inspection of the Caspiche Project. I have read NI 43-101 and the Technical Report has been prepared in compliance with NI 43-101. As of the effective date of the Technical Report, to the best of my knowledge, information and belief, the Technical Report contains all scientific and technical information that is required to be disclosed to make the Technical Report not misleading. Dated this December 19, 2014. Leticia Conca Leticia Conca Civil Mining Engineer Chilean Mining Commission. CERTIFICATE OF QUALIFIED PERSON Level 4, 1111 Hay Street. West Perth, Western Australia 6005 PO BOX 877. West Perth, Western Australia 6872 Phone: +61 (0) 8 9442 2111 Fax: +61 (0) 8 9442 2110 ricka@cubeconsulting.com I, Patrick Adams do hereby certify that: 1. I am Director and Consultant Geologist at Cube Consulting Pty Ltd., a mining consulting and IT consulting services and systems provider to the resource sector. My address is Level 4, 1111 Hay Street, West Perth, Western Australia 6005. 2. This certificate applies to the Technical Report titled "Amended NI 43-101 Technical Report on the Caspiche Project, Atacama Region, Chile", Date effective April 30, 2014", prepared for Exeter Resource Corporation. (the "Technical Report"). 3. I graduated with a Bachelor of Science degree in Computer Science/Geology degree from the University of New South Wales, Sydney, Australia, in 1982 and a Graduate Certificate Geostatistics from the Edith Cowan University, in 2011. 4. I am a member of the Australian Institute of Geoscientists (MAIG 765) and a member of the AusIMM (112739) with Chartered Professional (Geology) accreditation. 5. I have worked as a Geologist for a total 27 years. My relevant experience for the purposes of the Technical Report is: · Geological modelling and resource estimation of base and precious metal deposits located in Australia, Asia, Africa, Europe and South America. · Review and report as a consultant on numerous mining operation and projects around the world for due diligence and regulatory requirements. · I have been involved in 3D modelling of geology and mineralisation using traditional and advanced geostatistical methods with a particular interest in resource risk analysis. I have designed Mine grade control and undertaken reconciliation optimisation and MRE review and audit studies for a wide variety of styles of deposits, including copper and gold. 6. I have read the definition of “qualified person” set out in National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and confirm that by reason of my education, affiliation with a professional association (as defined in NI 43-101) and past relevant work experience, I fulfill the requirements to be a “qualified person” for the purposes of NI 43-101. 7. I am responsible for the preparation of Items 4 to 12, 14, 23 and 24, and portions of Items 1, 24, 25 and 26 of the “Amended NI 43-101 Technical Report on the Caspiche Project, Atacama Region, Chile", Date effective April 30, 2014. 8. I am independent of Exeter Resource Corporation. 9. I have had no prior involvement with the Caspiche Project. From the 22nd to 24th October 2013, I completed a personal inspection of the Caspiche Project. I have read NI 43-101 and the Technical Report has been prepared in compliance with NI 43-101. As of the effective date of the Technical Report, to the best of my knowledge, information and belief, the Technical Report contains all scientific and technical information that is required to be disclosed to make the Technical Report not misleading. Dated this December 19, 2014. Patrick John Adams Patrick John Adams Geologist Member of the Australian Institute of Geoscientists. Member of AusIMM (CP Geo). Table of Contents 1.
